568 F.2d 6
98 L.R.R.M. (BNA) 2306, 83 Lab.Cas.  P 10,550
POINTE ENTERPRISES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1509.
United States Court of Appeals,Sixth Circuit.
Dec. 22, 1977.

R. Ian Hunter, James D. Osmer, Matheson, Bieneman, Parr, Schuler & Ewald, C. John Holmquist, Jr., Bloomfield Hills, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for respondent.


1
Before LIVELY and KEITH, Circuit Judges, and NEESE, District Judge.*

ORDER

2
This case is before the court on petition of Pointe Enterprises, Inc., the employer, to review and set aside an order of the National Labor Relations Board (the Board) issued on April 9, 1976 based on a finding that the employer had violated Sections 8(a)(5) and (1) of the Labor Act by refusing to bargain with a duly certified union.  The Board's order is reported at 223 NLRB No. 93 and is based in part on findings made in a representation proceeding under Section 9 of the Act.  See 216 NLRB No. 131.  The issue is whether the "laboratory conditions" were destroyed by assertions by the union during the campaign relating to its intentions in the event it won the election.  The Board, with one member dissenting, found in the representation proceeding that the statements made by the union were not misrepresentations within the meaning of Hollywood Ceramics Company, Inc., 140 N.L.R.B. 221 (1962).


3
In this court the employer contends that the case is not controlled by Hollywood Ceramics, supra, since the nature of the statements made by the union were such as to constitute an abuse of Board process. Though the facts in this case are somewhat different from those in any case cited by the parties, upon consideration of the entire record together with the briefs and oral arguments of counsel the court concludes that the Board did not err in its treatment of the issues in the case.


4
The order of the Board is enforced.



*
 The Honorable C. G. Neese, Judge, United States District Court for the Eastern District of Tennessee, sitting by designation